







INTERIM OPERATING AGREEMENT




THIS INTERIM OPERATING AGREEMENT (th e "Agreement") is entered into and is
effective as of this 25 day of August, 2004 (the "Effective Date") between:

Energy Exploration Technologies, Inc. a body corporate, duly incorporated
pursuant to the laws of the Province of Alberta, with an office in the City of
Calgary, in the Province of Alberta (hereafter the "Corporation");

- and -

George Liszicasz, an individual residing in the City of Calgary, in the Province
of Alberta (hereafter the "Executive").




WHEREAS the Executive is the inventor and developer of certain devices and the
associated computer software and computer hardware which are more particularly
defined in this Agreement as the "Prototype Stress Field Detectors" and the
"Operating Stress Field Detectors";




AND WHEREAS the Executive is possessed of special technical skills in the
operation of both types of detectors and in the interpretation of the data
generated by same;




AND WHEREAS the Executive has provide d and continues to provide certain
technical and related services to the Corporation with respect to the Operating
Stress Field Detector ;

AND WHEREAS the Executive and the Corporation recognize that the Corporation has
materially contributed to the enhancement and development of the Stress Field
Detectors by providing research and development funding and providing technical
support to the Executive;

AND WHEREAS the Executive entered into a Partnership Agreement dated September
1, 1995 which dealt with, inter alia, the Prototype Stress Field Detector, which
partnership and which Partnership Agreement w ere subsequently terminated;

AND WHEREAS the Executive and others entered into a Transfer Agreement dated
June 18, 1996 which dealt with, inter alia , the transfer of the Prototype
Stress Field Detector to a n Interested P arty (the " Interested Party "), which
Transfer Agreement was subsequently superseded or   terminated;

AND WHEREAS the Executive and others entered into a Restated Technology
Agreement dated August 1, 1996 and amended on April 3, 1998, which dealt with,
inter alia , the terms and conditions upon which the Interested Party would
provide certain services for the further technical development and commercial
advancement of the Prototype Stress Field Detector;

AND WHEREAS the Interested Party was unwilling or unable to fulfill its
obligations under the terms of the Restated Technology Agreement and the
Corporation was required to materially contribute to the enhancement and
development of the Prototype Stress Field Detector by providing research and
development funding and providing technical support to the Executive;







511450.v4






AND WHEREAS on or about June 1, 1999 the Corporation engaged additional staff
who possessed specialized knowledge and skills in semi-conductor and quantum
technology to assist the Executive in developing a new generation of SFD sensors
and the Corporation provided a Laboratory for the construction of the SFD
sensors;

AND WHEREAS since June 1, 1999 the Executive and the Corporation have developed
the Operating Stress Field Detectors;

AND WHEREAS the Restated Technology Agreement will expire in accordance with its
terms on December 31, 2005;

AND WHEREAS the Corporation has now received counsel that certain of the
previous agreements entered into between, inter alia, the Parties require
clarification, restatement or correction;

AND WHEREAS the Executive is the President, Chief Executive Officer and a
Director of the Corporation and receives remuneration for the management and
administrative duties associated with those positions;




AND WHEREAS the Executive has continued to develop the Operating Stress Field
Detectors and the Executive's Scientific Theories, independent of the
Corporation and Momentum while providing services as a director, officer and
employee of the Corporation;




AND WHEREAS the Executive has represented that the Operating Stress Field
Detectors and the Executive's Scientific Theories have been significantly
enhanced due to his independent efforts over the past several years and are
materially different than that which existed at the development of the Prototype
Stress Field Detector;




AND WHEREAS the Corporation and the Executive now wish to enter into this
Agreement in order to recognize the contributions which each of them have made
towards the advancement of the Operating Stress Field Detectors, to ensure the
equitable and proper compensation of all parties entitled to compensation
pursuant to the provisions of the aforesaid agreements, and to clearly set forth
the interests, rights and obligations of the Corporation and the Executive
during the period up to and including December 31, 2005 (the "Interim Period") ;

NOW THEREFORE in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged by the Parties, the Corporation and the
Executive agree as follows:

ARTICLE 1
DEFINITIONS

In this Agreement, the following terms shall be defined as set forth below :

"Affiliate" or any derivative thereof means, with respect to any Person, any
other Person, directly or indirectly, Controlling or Controlled by, or under
direct or indirect common Control with, such Person.




2






"Change of Control" means:

(i)

the acquisition hereafter, directly or indirectly and by any means whatsoever,
in one transaction or a series of transactions, by any person or by a group of
persons acting jointly or in concert, of that number of voting shares of the
Corporation which is equal to or greater than Fifty Percent (50%) of the total
issued and outstanding voting shares of the Corporation immediately after such
acquisition, but excluding any issue or sale of shares of the Corporation by way
of prospectus or private placement;

(ii)

the election at a meeting of the Corporation's shareholders, as Directors of the
Corporation, of a number of persons, who were not included in the slate for
election as Directors proposed to the Corporation's shareholders by the
Corporation's prior Board of Directors, and who would represent a majority of
the Board of Directors, or the appointment as Directors of the Corporation, of a
number of persons which would represent a majority of the Board of Directors,
nominated by any holder of voting shares of the Corporation or by any group of
holders of voting shares of the Corporation acting jointly or in concert and not
approved by the Corporation's prior Board of Directors;

(iii)

the completion of any transaction (including the sale, lease or other transfer
of assets of the Corporation) or the first of a series of transactions which
would have the same or similar effect or result as any transaction or series of
transactions referred to in subsection (i) and (ii) above; or

(iv)

a determination by the Board of Directors of the Corporation that there has been
a change, whether by way of a change in the holding of the voting shares of the
Corporation, in the ownership of the Corporation's assets or by any other means,
as a result of which any person or any group of persons acting jointly or in
concert is in a position to exercise effective control of the Corporation;




"Escrow Account" means that trust account, established with the office of
Macleod Dixon, LLP for the purpose of holding all sums due and payable to
interested parties pursuant to the provisions of the Restated Technology
Agreement , as amended ;

"Interim Period" means that period commencing as of the Effective Date and
terminating on December 31, 2005.

"Operating Stress Field Detectors" means those refined, redesigned, modified and
improved instruments and devices designed, engineered and constructed by the
Executive on or after June 1, 1999 for use in the reception, collection,
recording to enable the interpretation and analysis of subsurface geological
stresses for use in the identification of prospective oil and gas formations,
together with the software and hardware associated therewith.

"Partnership Agreement" means that partnership agreement dated September 1, 1995
between George Liszicasz and R. Dirk Stinson.




3






"Person" means any individual, corporation, limited liability corporation,
limited or general partnership, joint venture, association, joint-stock
corporation, trust, plan, unincorporated organization or government or any
agency or political subdivision thereof.

"Prototype Stress Field Detectors" means th at original single sensor based
instrument or device designed, engineered and constructed by the Executive, or
under his direction, prior to June 1, 1999 for use in the reception, collection,
recording, interpretation and analysis of subsurface geological stresses for use
in the identification of prospective oil and gas formations, together with the
software and hardware associated therewith.

"Restated Technology Agreement" means that agreement dated August 1, 1996
between Pinnacle Oil, Inc., Pinnacle Oil International, Inc., Momentum Resources
Corporation, George Liszicasz and R. Dirk Stinson, as amended by the Amendment
to the Restated Technology Agreement dated April 3, 1998.

"SFD Data" means the electronic signals and associated impulses collected by the
Stress Filed Detectors during the course of an SFD Survey.

"SFD Services" means the provision of those services as are set forth in Article
2.2 of this Agreement utilizing the Operating Stress Field Detectors.

"SFD  Surveys" means the process of collecting SFD Data by transporting the
Operating Stress Field Detectors over land and/or water, using aircraft or other
motorized vehicles as may be appropriate for the purpose of collecting SFD Data.

"SFD Theories" means the theories of quantum physics which are utilized in the
operation of the Operating SFD Detectors and the various engineering processes
used in the practical application of these theories.

"Technical Services Agreement" means that agreement entered into between the
Executive and the Corporation pursuant to which the Executive provides the SFD
Services to the Corporation during that period following the Termination Date as
is more particularly described in Article 6.2 herein.

"Transfer Agreement" means that transfer agreement dated June 18, 1996 between
George Liszicasz, R. Dirk Stinson and Momentum Resources Corporation.

ARTICLE 2
DELIVERY OF SFD SERVICES

2.1

SFD Services.

The Executive shall provide the Corporation with the SFD Services for the
purpose of carrying out the Corporation’s operations in the exploration for
hydrocarbon resources. In rendering such SFD Services, the Executive may utilize
such Corporation personnel and such third parties as the Executive may deem
appropriate.

2.1







4






2.2

Provision of SFD Services.

The Executive shall employ his know-how and technical expertise in the delivery
of the SFD Services to the Corporation such services to include but not be
limited to the following:

(a)

the construction, fabrication, modification, redesign, refinement, advancement
and development of the Operating Stress Field Detectors;

(b)

the planning, development, supervision and direction of such SFD Surveys as may,
from time to time, be requested by the Corporation;

(c)

the interpretation and analysis of the data produced by the Operating SFD
Sensors following the completion of the SFD Surveys; and

(d)

such other similar, incidental, or related activities as the Corporation may
reasonably request and the Executive may reasonably agree to provide.

2.3

Support Services.

It is understood and agreed that, from time to time, certain tasks forming a
part of the SFD Services to be provided by the Executive to the Corporation will
require that personnel of the Corporation be made available to the Executive, to
be assigned to such tasks as may be determined by the Executive, acting in his
sole discretion.  All such personnel shall be provided by the Corporation  and
the payment of their salaries and expenses shall be for the account of the
Corporation.

ARTICLE 3

TITLE AND SCIENTIFIC THEORIES







3.1

Prototype Stress Field Detectors.

The Parties acknowledge that during that period prior to June 1, 1999 the
Executive was primarily responsible for the early development of the Prototype
Stress Field Detectors and that title to such Prototype Stress Field Detectors
was transferred to an Interested Party pursuant to the provisions of the
Transfer Agreement.  The Corporation and the Executive acknowledge that they
shall not advance any claim, right or other entitlement against such Prototype
Stress Field Detectors.

3.2

Operating Stress Field Detectors.

The Parties acknowledge that during the period  on or after June 1, 1999 the
Corporation materially contributed to the development of the Operating Stress
Field Detectors by providing data acquisition services, research and development
funding , and by providing technical support to the Executive during the period
of the development of the Operating Stress Field Detectors.  Accordingly, the
Parties agree that the Corporation shall have undivided and unencumbered title
to the four Operating Stress Field Detectors more particularly described as the
" Gengar " model , the " Micro " model , the " Butterfly " model and the "
Seeker " model , together with any further Operating Stress Field Detectors
which may be manufactured by the Executive in the future with




5






such material contribution by the Corporation.  Notwithstanding the foregoing,
the Corporation shall not be entitled to sell or otherwise dispose of the
Operating Stress Field Detectors without the consent of the Executive.  The
Executive shall be provided with access to , and shall have the right to
utilize, the Operating Stress Field Detectors, and any such additional Operating
Stress Field Detectors manufactured in the future, to conduct SFD Surveys on
behalf of the Corporation, in accordance with the terms of this Agreement.

3.3

Scientific Theories.

The Parties acknowledge that the Executive is responsible for the
conceptualization, research, development and refinement of the various
scientific theories which form the basis for both the Prototype Stress Field
Detectors and the Operating Stress Field Detectors.  The Parties further
acknowledge that the Operating Stress Field Detectors are based upon scientific
theories and engineering processes which are known only to the Executive, which
are demonstrably different than those utilized in the Prototype Stress Field
Detectors and which are and shall remain the sole property of the Executive (the
"SFD Theories").  The Corporation acknowledges that it shall not advance any
claim, right or other entitlement against SFD Theories.

ARTICLE 4

ESCROW ACCOUNT

4.1

Establishment.

In order to ensure the equitable and proper compensation for all interested
parties the Corporation shall cause to be established an interest bearing escrow
account (the "Escrow Account") with the offices of Macleod Dixon LLP to
administer all monies due and payable to the interested parties pursuant to the
provisions of the Restated Technology Agreement and in accordance with this
Article 4.

4.2

Data Fee.

In consideration of the Executive providing SFD Services to the Corporation, and
in order to ensure the equitable and proper compensation for all interested
parties under the provisions of the Restated Technology Agreement as amended,
until December 31, 2005, the Corporation shall pay into the Escrow Account a
Data Fee equal to five percent (5%) of the Prospect Profits earned by the
Corporation with respect to the commercial exploitation of each Prospect,
calculated in accordance with the provisions of the Restated Technology
Agreement, as amended, and subject to all expenses and deductions as set forth
therein.

4.3

Terms.

The Escrow Account shall be governed by the terms and conditions set forth in
the Escrow Agreement, a copy of which is attached hereto and marked as Appendix
"A".







6






ARTICLE 5

RIGHT OF AUDIT







5.1

Audit.

Each Party, at its sole cost and expense and with prior reasonable notice to the
other Party, shall have the right at all reasonable times during usual business
hours, to examine and make copies of or extracts from the books of account and
all other records relating to the subject matter of this Agreement.  Each Party
shall have the right, at its sole cost and expense and with prior reasonable
notice to the other Party, but not more frequently than once in each calendar
year, to audit the books of account and all other records relating to the
subject matter of this Agreement until the third anniversary from the end of the
fiscal year to which such records relate.

ARTICLE 6
TERM AND SUCCESSION AGREEMENT

6.1

Term.

This Agreement shall come into force on the Effective date and shall continue in
full force and effect until December 31, 2005 unless terminated earlier in
accordance with the provisions of Article 7 (the "Termination Date").

6.2

Technical Services Agreement.

The Executive and the Corporation acknowledge that they have entered into a
Technical Services Agreement which shall become effective on January 1, 2006 and
which shall replace this Agreement, such Technical Services Agreement
containing, inter alia, a commitment by the Executive to continue to provide to
the Corporation the SFD Services as are more particularly described in Article 2
of this Agreement, for the purpose of carrying out the Corporation's operations
in the exploration for hydrocarbon resources.

ARTICLE 7

CHANGE OF CONTROL


7.1

Change of Control.

This Agreement may be terminated by the Executive, acting in his sole
discretion, within 30 days after a Change of Control, following the delivery by
the Executive to the Corporation of Notice of Termination (the "Termination
Date").  Upon termination of this Agreement pursuant to this Article 7:

(a)

all obligations imposed upon the Executive to provide services or to perform
obligations pursuant to this Agreement shall cease;

(b)

the Corporation shall pay to, or to the order of, the Executive in cash or by
certified cheque, within 21 days after the Termination Date, or within such
other period to effect tax planning at the request of the Executive and to the
extent




7






(c)

permitted by law all monies due and owing to the Executive under this Agreement
or the Escrow Agreement; and

(d)

within 30 days of the Termination Date the Corporation shall pay or reimburse
the Executive for all expenses incurred by the Executive prior to the
Termination Date.

ARTICLE 8
INDEMNITIES

8.1

Indemnification.

(a)

The Corporation shall release, defend, indemnify and hold harmless the Executive
from and against all claims, liabilities, damages and expenses (including
without limitation legal fees, and other costs of defense) arising out of, or
incidental to this Agreement for: (i) any and all injuries to, death or
illnesses of any personnel of the Corporation or its agents or employees or any
third parties; and (ii) any and all damages to or losses of, Corporation
property or third party property, whether or not occasioned by, or as the result
of, whether in whole or in part, of the negligence or other fault of the
Executive.

(b)

The Corporation shall release, defend, indemnify and hold the Executive harmless
from and against all actions, claims, demands, costs, charges and expenses
(including without limitation legal fees, and other costs of defense) arising
out of, or incidental to, this Agreement or for any infringement or alleged
infringement of know-how, trade secrets, letters patent, design, copyright,
trade marks or other industrial property rights, ownership rights or other
contractual rights, arising out of or in connection with the performance of the
SFD Services by the Executive to the Corporation.

8.2

Consequential Damages

Notwithstanding anything to the contrary in this Agreement, neither Party shall
be liable to the other for any loss of income, loss of actual or anticipated
profit, loss of use, loss of product, loss of production, loss of opportunity,
loss of contract or any other indirect or consequential loss or damage arising
out of or relating to this Agreement or its implementation or execution.

ARTICLE 9

ASSIGNMENT

9.1

Assignment.

The Corporation shall be entitled to transfer or assign this Agreement to an
Affiliate, provided that notice of such assignment or transfer shall be promptly
given to the Executive and that the Corporation shall remain liable for due
performance of this Agreement by such Affiliate and for any additional costs to
the Executive as a result of such assignment or transfer. The Executive may not
assign his rights or obligations hereunder and any attempted assignment shall be
void and of no effect.




8






ARTICLE 10

CONFIDENTIALITY

10.1

Confidential Information.

(a)

Each Party acknowledges that, except to the extent reasonably required by law,
 the content of this Agreement and the knowledge of any other information
obtained by one Party from the other in connection with its performance of this
Agreement is proprietary and confidential information (the "Confidential
Information").

(b)

Subject to Section 10.1(c), the Confidential Information shall not be disclosed
by one Party to any third party without the prior written consent of the other
Party.

(c)

Each Party shall be entitled to use and disclose to its employees, agents,
consultants and Affiliates Confidential Information as may be necessary to carry
out its obligations under this Agreement.

(d)

The following information shall not be considered Confidential Information: (i)
information which becomes part of public domain, through no breach of this
Agreement by either Party, (ii) information which a Party is obliged by law to
disclose provided that in such circumstances the Party required to disclose
shall give the other Party prior notice, (iii) information which the other Party
receives from a third party lawfully entitled to disclose same, or (iv)
information which is known to the recipient at the time of disclosure, as
evidenced by the recipients' prior written records.

ARTICLE 11
ENTIRETY OF AGREEMENT

11.1

Entirety

This Agreement and its Appendices constitute the entire agreement of the Parties
in respect of the matters dealt with herein and supersede any and all prior
understandings or agreements of the Parties relating hereto.

ARTICLE 12
APPLICABLE LAW

12.1

Governing Law

This Agreement shall be governed by and construed in accordance with the laws in
force in the Province of Alberta without giving effect to the principles of
conflicts of law.  The Parties hereby agree to submit to the exclusive
jurisdiction of the courts of the Province of Alberta with respect to any
proceeding relating to this Agreement and the enforcement thereof.




9






ARTICLE 13
MISCELLANEOUS

13.1

Force Majeure.

Neither Party hereto shall be liable in any manner for failure or delay of
performance of all or part of this Agreement, directly or indirectly, owing to
any acts of God, governmental orders or restrictions, strikes or other labour
disturbances, riots, embargoes, power failures, revolutions, wars (whether
declared or undeclared), sabotage, terrorist attack, fires, floods, or any other
causes or circumstances beyond the control of the parties.  The Party
experiencing such delay or failure shall use reasonable commercial efforts to
give prompt notice to the other Party and shall use reasonable commercial
efforts to remove the causes or circumstances of non-performance with dispatch
and on a consistent basis.  Financial difficulty shall not constitute a force
majeure.

13.2

Notices

All notices required or given by any Party hereto shall be in writing and shall
be deemed to have been given when received by the receiving Party.  Any such
notices shall be addressed to the appropriate Party at the address set forth
below or to such other address as such Party shall have notified in writing to
the other Party:

Energy Exploration Technologies, Inc.

Mr. George Liszicasz

700, 840 Seventh Avenue, S.W.

383 Arbour Lake Way, N.W.

Calgary, Alberta

Calgary, Alberta

Canada, T2P 3G2

Canada, T3G 4A2




13.3

Waiver

No waiver by any Party of any one or more defaults by another Party in the
performance of this  Agreement shall operate or be construed as a waiver of any
future default or defaults by the same Party, whether of a like or of a
different nature.  No Party shall be deemed to have waived, released or modified
any of its rights under this Agreement unless such Party has expressly stated in
writing that it does waive, release or modify such right.

13.4

Modifications and Headings.

This Agreement shall not be amended or modified in any respect except by the
mutual consent in writing of the Parties hereto.  The headings used in this
Agreement are for convenience only and shall not be construed as having any
substantive meaning.




10






IN WITNESS WHEREOF each Party has executed this Agreement as of the date first
above written.

Energy Exploration Technologies Inc.

Mr. George Liszicasz




____\Douglas J. Rowe\________

_____\George Liszicasz\____________

 

Per:  _____________________________




Title: ____\Director\_________

_\L. Robert Lipsett\__________

As witness to the signature of



Mr. George Liszicasz











Name:  Lloyd Robert Lipsett____






11


